



Exhibit 10.17
CHANGE OF CONTROL EMPLOYMENT AGREEMENT
THIS CHANGE OF CONTROL EMPLOYMENT AGREEMENT (this
"Agreement") by and among Aspen Insurance Holdings Limited, a Bermuda
corporation ("Holdings"), Aspen Insurance UK Services Limited, an England
corporation (the "Company") and Thomas Lillelund (the "Employee") is dated as of
the 3rd day of March 2016.


Holdings and the Company have determined that it is in the best interests of
Holdings and the Company and its stockholders to assure that Holdings and the
Company will have the continued dedication of the Employee, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined below) of
Holdings. Holdings and the Company believe it is imperative to diminish the
inevitable distraction of the Employee by virtue of the personal uncertainties
and risks created by a pending or threatened Change of Control and to encourage
the Employee's full attention and dedication to Holdings and the Company
currently and in the event of any threatened or pending Change of Control, and
to provide the Employee with compensation and benefits arrangements upon a
Change of Control that ensure that the compensation and benefits expectations of
the Employee will he satisfied and that are competitive with those of other
corporations. Therefore, in order to accomplish these objectives and in
consideration of the Employee's covenants in Section 10, Holdings and the
Company have entered into this Agreement.


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


1. Certain Definitions. (a) The "Effective Date" shall mean the first date
during the Change of Control Period (as defined in Section l(b)) on which a
Change of Control (as defined in Section 2) occurs. Notwithstanding anything in
this Agreement to the contrary, if (A) the Employee's employment with the
Company is terminated by the Company, (B) the Date of Termination is prior to
the date on which a Change of Control occurs, and (C) it is reasonably
demonstrated by the Employee that such termination of employment (i) was at the
request of a third party that has taken steps reasonably calculated to effect a
Change of Control or (ii) otherwise arose in connection with or anticipation of
a Change of Control, then for all purposes of this Agreement, the "Effective
Date" means the date immediately prior to such Date of Termination.


(b) The "Change of Control Period" shall mean the period commencing on the date
hereof and ending on the third anniversary of the date hereof; provided,
however, that commencing on the date one year after the date hereof, and on each
annual anniversary of such date (such date and each annual anniversary thereof
shall be hereinafter referred to as the "Renewal Date"), unless previously
terminated, the Change of Control Period shall be automatically extended so as
to terminate three years from such Renewal Date, unless at least 60 days prior
to the Renewal Date the Company shall give notice to the Employee that the
Change of Control Period shall not be so extended.




2.Change of Control. For the purpose of this Agreement, a "Change of Control"
shall mean:


(a)the sale or disposition, in one or a series of related transactions, of all
or substantially all of the assets of Holdings to any Person (as such term is
used for purposes of Section 13(d) or 14(d) of the U.S. Securities Exchange Act
of 1934, as amended, or any successor thereto (the "Exchange Act") or any
successor section thereto) or Group (as such term is used for purposes of
Section 13(d)(3) or 14(d)(2) of the Exchange Act or any successor


                            1                



--------------------------------------------------------------------------------





section thereto) (other than (i) any subsidiary of Holdings or (ii) any entity
that is a holding company of Holdings (other than any holding company that
became a holding company in a transaction that resulted in a Change in Control)
or any subsidiary of such holding company);


(b)any Person or Group is or becomes the Beneficial Owner (as such term is
defined in Rule 13d-3 under the Exchange Act or any successor rule thereto,
provided that the term shall include beneficial ownership of all shares that
such Person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than 30% of the combined voting power of the voting shares of Holdings (or any
entity that is the Beneficial Owner of more than 50% of the combined voting
power of the voting shares of Holdings), including by way of merger,
consolidation, tender or exchange offer or otherwise; excluding, however, the
following: (i) any acquisition directly from Holdings, (ii) any acquisition by
Holdings, (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by Holdings or any corporation controlled by Holdings,
or (iv) any acquisition by any business entity pursuant to a transaction which
complies with clauses (i), (ii) and (iii) of subsection (c) of this Section 2;


(c)the consummation of any transaction or series of transactions resulting in a
merger, consolidation or amalgamation (a "Business Combination"), in which
Holdings is involved, unless following such transaction or series of
transactions (i) the shareholders of Holdings immediately prior thereto continue
to own (either by remaining outstanding or by being converted into voting
securities of the surviving entity), in the same proportion as immediately prior
to the transaction(s), more than 50% of the combined voting power of the voting
shares of Holdings or such surviving entity outstanding immediately after such
Business Combination, (ii) no Person (excluding any business entity resulting
from such Business Combination or any employee benefit plan (or related trust)
of Holdings or such business entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 30% or more of the combined voting
power of the voting shares of the resulting business entity except to the extent
that such ownership existed prior to the Business Combination and (iii) at least
a majority of the members of the board of directors (or equivalent body) of the
business entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board of Directors of Holdings, providing for such Business
Combination; or


(d)a change in the composition of the Board of Directors of Holdings (the
"Board") such that the individuals who, as of the date of this Agreement,
constitute the Board (such Board shall be referred to for purposes of subsection
(c) above and this subsection (d) as the "Incumbent Board") cease for any reason
to constitute at least a majority of the Board; provided, however, that for
purposes of this definition, any individual who becomes a member of the Board
subsequent to the date of this Agreement, whose election by the Board, or
nomination for election by Holdings's shareholders, was approved by a majority
of those individuals who are members of the Board and who were also members of
the Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board; and,
provided, further, however, that any such individual whose initial assumption of
office occurs as the result of or in connection with either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of an entity other than the Board shall not
be so considered as a member of the Incumbent Board.


3.Employment Period. The Company hereby agrees to continue the Employee in its
employ, and the Employee hereby agrees to remain in the employ of the Company
subject to the terms and conditions of this Agreement, for the period commencing
on the Effective Date and ending on the second anniversary of such date (the
"Employment Period"). The Employment Period shall terminate upon the Employee's
termination of


                            2                



--------------------------------------------------------------------------------





employment for any reason.


4.Terms of Employment. (a) Position and Duties. (i) During the Employment
Period, (A) the Employee's position (including status, offices, titles and
reporting requirements), authority, duties and responsibilities shall be at
least commensurate in all respects with the most significant of those held,
exercised and assigned to the Employee at any time during the 120-day period
immediately preceding the Effective Date and (B) the Employee's services shall
be performed at the location where the Employee was employed immediately
preceding the Effective Date or any office or location less than 35 miles from
such location.


(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Employee is entitled, the Employee agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Employee hereunder, to use the Employee's
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Employee to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Employee's responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Employee prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Employee's
responsibilities to the Company.


(b) Compensation. (i) Base Salary. During the Employment Period, the Employee
shall receive an annual base salary ("Annual Base Salary"), that shall be paid
at an annual rate, at least equal to 12 times the highest monthly base salary
paid or payable, including, without limitation, any base salary that has been
earned but deferred, to the Employee by the Company and its affiliated companies
in respect of the 12-month period immediately preceding the month in which the
Effective Date occurs. The Annual Base Salary shall be paid at such intervals as
the Company pays executive salaries generally. During the Employment Period, the
Annual Base Salary shall be periodically reviewed and increased in the same
manner and proportion as the base salaries of other employees of the Company and
its affiliated companies at a similar level, but in no event shall such review
and adjustment be more than 12 months after the last salary increase awarded to
the Employee prior to the Effective Date and thereafter at least annually. Any
increase in Annual Base Salary shall not serve to limit or reduce any other
obligation to the Employee under this Agreement. Annual Base Salary shall not be
reduced after any such increase and the term Annual Base Salary as utilized in
this Agreement shall refer to Annual Base Salary as so increased. As used in
this Agreement, the term "affiliated companies" shall include any company
controlled by, controlling or under common control with the Company.


(ii) Annual Bonus. In addition to Annual Base Salary, the Employee shall be
awarded, for each fiscal year ending during the Employment Period, an annual
bonus (the "Annual Bonus") in cash at least equal to the average of the annual
bonuses paid or payable to Employee in respect of the last three full fiscal
years prior to the Effective Date (or, if the Employee was first employed by the
Company after the beginning of the earliest of such three fiscal years, the
average of the bonuses paid or payable under such plan(s) in respect of the
fiscal years ending before the Effective Date during which the Employee was
employed by the Company, with such bonus being annualized with respect to any
such fiscal


                            3                



--------------------------------------------------------------------------------





year if the Employee was not employed by the Company for the whole of such
fiscal year) (the "Recent Average Bonus"). If the Employee has not been eligible
to earn such a bonus for any period prior to the Effective Date, the "Recent
Average Bonus" shall mean the Employee's target annual bonus for the year in
which the Effective Date occurs. Each such Annual Bonus shall be paid no later
than three months after the end of the fiscal year for which the Annual Bonus is
awarded, unless the Employee shall elect to defer the receipt of such Annual
Bonus.


(iii) Incentive, Savings and Retirement Plans. During the Employment Period, the
Employee shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
employees of the Company and its affiliated companies at a similar level to the
Employee.


(iv)Welfare and Insurance Benefit Plans. During the Employment Period, the
Employee and/or the Employee's family, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare and insurance
benefit plans, practices, policies and programs provided by the Company and its
affiliated companies (including, without limitation, medical, prescription,
dental, disability, salary continuance, employee life, group life, accidental
death and travel accident insurance plans and programs) ("Company Welfare
Benefit Plans") to the extent applicable generally to other employees of the
Company and its affiliated companies at a similar level to the Employee.


(v)Expenses. During the Employment Period, the Employee shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Employee in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies in effect for the
Employee at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Employee, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies.


(vi)Fringe Benefits. During the Employment Period, the Employee shall be
entitled to fringe benefits, including, without limitation, tax and financial
planning services, payment of club dues, and, if applicable, use of an
automobile and payment of related expenses, in accordance with the most
favorable plans, practices, programs and policies of the Company and its
affiliated companies in effect for the Employee at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Employee, as in effect generally at any time thereafter with respect to other
employees of the Company and its affiliated companies at a similar level to the
Employee.


(vii)Office and Support Staff. During the Employment Period, the Employee shall
be entitled to an office or offices of a size and with furnishings and other
appointments, and to personal secretarial and other assistance, at least equal
to the most favorable of the foregoing provided to the Employee by the Company
and its affiliated companies at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Employee, as provided
generally at any time thereafter with respect to other employees of the Company
and its affiliated companies at a similar level to the Employee.


(viii)Vacation. During the Employment Period, the Employee shall be entitled to
paid vacation, in each case in accordance with the most favorable plans,
policies, programs and practices of the Company and its affiliated companies as
in effect for the Employee at any time during the 365-day period immediately
preceding the Effective Date or, if more favorable to the Employee, as provided
generally at any time thereafter with respect to other employees of the Company
and its affiliated companies at a similar level to


                            4                



--------------------------------------------------------------------------------





the Employee.


5.Termination of Employment. (a) Death or Disability. The Employee's employment
shall terminate automatically upon the Employee's death during the Employment
Period. If the Company determines in good faith that the Disability of the
Employee has occurred during the Employment Period (pursuant to the definition
of Disability set forth below), it may give to the Employee written notice in
accordance with Section 12(b) of this Agreement of its intention to terminate
the Employee's employment. In such event, the Employee's employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Employee (the "Disability Effective Date"), provided that, within the 30
days after such receipt, the Employee shall not have returned to full-time
performance of the Employee's duties. For purposes of this Agreement,
"Disability" shall mean the absence of the Employee from the Employee's duties
with the Company on a full-time basis for 180 consecutive business days (or for
180 business days in any consecutive 365 days) as a result of incapacity due to
mental or physical illness that is determined to be total and permanent by a
physician selected by the Company or its insurers and acceptable to the Employee
or the Employee's legal representative.


(b)Cause. The Company may terminate the Employee's employment during the
Employment Period with or without Cause. For purposes of this Agreement, "Cause"
shall mean:


(i)the willful and continued failure of the Employee to perform substantially
the Employee's duties with the Company or one of its affiliated companies (other
than any such failure resulting from incapacity due to physical or mental
illness or following the Employee's delivery of a Notice of Termination for Good
Reason), after a written demand for substantial performance is delivered to the
Employee by the Board or the Chief Employee Officer of the Company that
specifically identifies the manner in which the Board or Chief Employee Officer
of the Company believes that the Employee has not substantially performed the
Employee's duties, or


(ii) the willful engaging by the Employee in illegal conduct or gross misconduct
that is materially and demonstrably injurious to the Company.


For purposes of this provision, no act or failure to act, on the part of the
Employee, shall be considered "willful" unless it is done, or omitted to be
done, by the Employee in bad faith or without reasonable belief that the
Employee's action or omission was in the best interests of the Company and its
affiliated companies. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board, or if Holdings is not the
ultimate parent entity of the Company and is not publicly traded, the board of
directors (or, for a non-corporate entity, equivalent governing body) of the
ultimate parent of the Company (the "Applicable Board") or upon the instructions
of the Chief Employee Officer of Holdings or the Company or a senior officer of
the Company and its affiliated companies or based upon the advice of counsel for
the Company and its affiliated companies shall be conclusively presumed to be
done, or omitted to be done, by the Employee in good faith and in the best
interests of the Company and its affiliated companies. The cessation of
employment of the Employee shall not be deemed to be for Cause unless and until
there shall have been delivered to the Employee a copy of a resolution duly
adopted by the affirmative vote of not less than three-quarters of the entire
membership of the Applicable Board (excluding the Employee if the Employee is a
member of the Applicable Board) at a meeting of the Applicable Board called and
held for such purpose (after reasonable


                            5                



--------------------------------------------------------------------------------





notice is provided to the Employee and the Employee is given an opportunity,
together with counsel for the Employee, to be heard before the Applicable
Board), finding that, in the good faith opinion of the Applicable Board, the
Employee is guilty of the conduct described in subparagraph (i) or (ii) above,
and specifying the particulars thereof in detail.


(c)Good Reason. The Employee's employment may be terminated during the
Employment Period by the Employee for Good Reason or by the Employee voluntarily
without Good Reason. "Good Reason" means actions taken by the Company resulting
in a negative change in the employment relationship. For these purposes, a
"negative change in the employment relationship" shall include, without
limitation:


(i)the assignment to the Employee of duties inconsistent with the Employee's
position (including status, offices, titles and reporting requirements),
authority, duties or responsibilities as contemplated by Section 4(a), or a
diminution in such position, authority, duties or responsibilities or a
diminution in the budget over which the Employee retains authority;


(ii) a diminution in the authorities, duties or responsibilities of the person
to whom the Employee is required to report, including, without limitation and
where relevant, a requirement that the Employee report to an officer or employee
instead of reporting directly to the Applicable Board;


(iii) a reduction of (A) any element of the compensation and benefits required
to be provided to the Employee in accordance with any of the provisions of
Section 4(b)(i) through 4(b)(iv); (B) the Employee's aggregate annual cash
compensation, that for this purpose shall include, without limitation, Base
Salary and Annual Bonus; or (C) the benefits, in the aggregate, required to be
provided to the Employee in accordance with the provisions of this Agreement;


(iv)the Company's requiring the Employee (A) to be based at any office or
location other than as provided in Section 4(a)(i)(B) resulting in an increase
in the Employee's commute to and from the Employee's primary residence or (B) to
be based at a location other than the principal executive offices of the Company
if the Employee was employed at such location immediately preceding the
Effective Date; or


(v)any other action or inaction that constitutes a breach by the Company of this
Agreement, including, without limitation, any failure by the Company to comply
with and satisfy Section 1l(c).


In order to invoke a termination for Good Reason, the Employee shall provide
written notice to the Company of the existence of one or more of the conditions
described in clauses (i) through (v) within 90 days following the Employee's
knowledge of the initial existence of such condition or conditions, specifying
in reasonable detail the conditions constituting Good Reason, and the Company
shall have 30 days following receipt of such written notice (the "Cure Period")
during which it may remedy the condition. In the event that the Company fails to
remedy the condition constituting Good Reason during the applicable Cure Period,
the Employee may terminate employment for Good Reason at any time thereafter.
The Employee's mental or physical incapacity following the occurrence of an
event described above in clauses (i) through (v) shall not affect the Employee's
ability to terminate employment for Good Reason and the Employee's death
following delivery of a Notice of Termination for Good Reason shall not affect
the Employee's estate's entitlement to severance payments benefits provided
hereunder upon a termination of employment for Good Reason.




                            6                



--------------------------------------------------------------------------------





(d)Incapacitv. The Employee's mental or physical incapacity following the
occurrence of an event described above in clauses (i) through (v) of Section
5(c) shall not affect the Employee's ability to terminate employment for Good
Reason and the Employee's death following delivery of a Notice of Termination
for Good Reason shall not affect the entitlement of the estate of the Employee
to severance payments or benefits provided hereunder upon a termination of
employment for Good Reason.


(e)Notice of Termination. Any termination of employment by the Company for
Cause, or by the Employee for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 12(b) of
this Agreement. For purposes of this Agreement, a "Notice of Termination" means
a written notice that (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Employee's employment under the provision so indicated and (iii) if the Date
of Termination (as defined below) is other than the date of receipt of such
notice, specifies the Date of Termination, which date shall be not more than 30
days after the giving of such notice (subject to the Company's right to cure in
the case of a resignation for Good Reason). The failure by the Employee or the
Company to set forth in the Notice of Termination any fact or circumstance that
contributes to a showing of Good Reason or Cause shall not waive any right of
the Employee or the Company, respectively, hereunder or preclude the Employee or
the Company, respectively, from asserting such fact or circumstance in enforcing
the Employee's or the Company's rights hereunder.


(f) Date of Termination. "Date of Termination" means (i) if the Employee's
employment is terminated by the Company for Cause, or by the Employee for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Employee's employment is
terminated by the Company other than for Cause or Disability, the date on which
the Company notifies the Employee of such termination, (iii) if the Employee
resigns without Good Reason, the date on which the Employee notifies the Company
of such termination and (iv) if the Employee's employment is terminated by
reason of death or Disability, the date of death of the Employee or the
Disability Effective Date, as the case may be.


6.Obligations of the Company upon Termination. (a) By the Employee for Good
Reason; By the Company Other Than for Cause, Death or Disability. If, during the
Employment Period, the Company shall terminate the Employee's employment other
than for Cause, Death or Disability or the Employee shall terminate employment
for Good Reason:


(i)the Company shall pay to the Employee in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:


(A)the sum of (1) the Employee' s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) the Employee's business
expenses that are reimbursable pursuant to Section 4(b)(v) but have not been
reimbursed by the Company as of the Date of Termination; (3) the Employee's
Annual Bonus for the fiscal year immediately preceding the fiscal year in which
the Date of Termination occurs, if such bonus has been determined but not paid
as of the Date of Termination; (4) any accrued vacation pay to the extent not
theretofore paid (the sum of the amounts described in subclauses (1), (2), (3)
and (4), the "Accrued Obligations") and (5) an amount equal to the product of
(x) the Recent Average Bonus and (y) a fraction, the numerator of which is the
number of days in the current fiscal


                            7                



--------------------------------------------------------------------------------





year through the Date of Termination, and the denominator of which is 365 (the
"Pro Rata Bonus"); provided that notwithstanding the foregoing, if the Employee
has made an election to defer any portion of the Annual Base Salary or the
Annual Bonus described in clauses (1) or (3) above, then for all purposes of
this Section 6 (including, without limitation, Sections 6(b) through 6(d)), such
deferral election, and the terms of the applicable arrangement shall apply to
the same portion of the amount described in such clause (1) or clause (3), and
such portion shall not be considered as part of the "Accrued Obligations" but
shall instead be an "Other Benefit" (as defined below); and


(B)the amount equal to the sum of (x) the Employee's Annual Base Salary and (y)
the Recent Average Bonus;


(ii) all share options and other equity-based awards held by the Employee
immediately shall vest and (in the case of share options) remain exercisable for
the remainder of their terms, and any performance conditions relating to those
share options or other equity-based awards shall be deemed to have been
satisfied at the greater of target performance levels and actual performance
(annualized for the full performance period) as of the Date of Termination;


(iii) the Company shall provide the Employee with the additional contributions
that would have been made on the Employee's behalf in the pension and retirement
plans of the Company and its affiliated companies in which the Employee
participates, plus the additional amount of any benefit the Employee would have
accrued under any excess or supplemental retirement plan of the Company and its
affiliated companies in which the Employee participates, in each case, that the
Employee would have received if the Employee's employment had continued for 12
months after the Date of Termination; provided, however, if any contribution or
participation limits would prevent the Employee from receiving the full value of
the benefits contemplated hereunder, any portion of the benefits that cannot be
provided under the applicable benefit plans shall instead be paid in a lump sum
in cash within 30 days after the Date of Termination;


(iv)the Employee shall be permitted to continue participating in the medical
plan of the Company and its affiliated companies in which the Employee
participated as of the Date of Termination for 12 months after the Date of
Termination; provided, however, if any participation limits would prevent the
Employee from receiving the benefits contemplated hereunder, the Employee shall
instead receive an amount equal to the cost of premiums for continued
participation in the medical plan of the Company and its affiliated companies
with respect to the maximum level of coverage in effect for the Employee and his
or her spouse and dependents on the Date of Termination for 12 months after the
Date of Termination, which amount shall be paid in a lump sum in cash within 30
days after the Date of Termination;


(v)except as otherwise set forth in the last sentence of Section 7, to the
extent not theretofore paid or provided, the Company shall timely pay or provide
to the Employee any other amounts or benefits required to be paid or provided or
that the Employee is eligible to receive under any plan, program, policy or
practice or contract or agreement of the Company and its affiliated companies
(such other amounts and benefits shall be hereinafter referred to as the "Other
Benefits") in accordance with the terms of the underlying plans or agreements.


(b)Death. If the Employee's employment is terminated by reason of the Employee's
death during the Employment Period, the Company shall provide the Employee's
estate or beneficiaries with the Accrued Obligations and the Pro Rata Bonus and
the timely


                            8                



--------------------------------------------------------------------------------





payment or delivery of the Other Benefits, and shall have no other severance
obligations under this Agreement. The Accrued Obligations (subject to the
proviso set forth in Section 6(a)(l)(A) to the extent applicable) and the Pro
Rata Bonus shall be paid to the Employee's estate or beneficiary, as applicable,
in a lump sum in cash within 30 days of the Date of Termination. With respect to
the provision of the Other Benefits, the term "Other Benefits" as utilized in
this Section 6(b) shall include, without limitation, and the Employee's estate
and/or beneficiaries shall be entitled to receive, benefits (either pursuant to
a plan, program, practice or policy or an individual arrangement) at least equal
to the most favorable benefits provided by the Company and the affiliated
companies to the estates and beneficiaries of peer executives of the Company and
such affiliated companies under such plans, programs, practices and policies
relating to death benefits, if any, as in effect with respect to other peer
executives and their beneficiaries at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the Employee's
estate and/or the Employee's beneficiaries, as in effect on the date of the
Employee's death with respect to other peer executives of the Company and its
affiliated companies and their beneficiaries.


(c)Disability. If the Employee's employment is terminated by reason of the
Employee's Disability during the Employment Period, the Company shall provide
the Employee with the Accrued Obligations and Pro Rata Bonus and the timely
payment or delivery of the Other Benefits in accordance with the terms of the
underlying plans or agreements, and shall have no other severance obligations
under this Agreement. The Accrued Obligations (subject to the proviso set forth
in Section 6(a)(l)(A) to the extent applicable) and the Pro Rata Bonus shall be
paid to the Employee in a lump sum in cash within 30 days of the Date of
Termination. With respect to the provision of the Other Benefits, the term
"Other Benefits" as utilized in this Section 6(c) shall include, and the
Employee shall be entitled after the Disability Effective Date to receive,
without limitation, disability and other benefits (either pursuant to a plan,
program, practice or policy or an individual arrangement) at least equal to the
most favorable of those generally provided by the Company and the affiliated
companies to employees at a similar level to the Employee in accordance with
such plans, programs, practices and policies relating to disability, if any, as
in effect generally with respect to other peer executives and their families at
any time during the 120-day period immediately preceding the Effective Date or,
if more favorable to the Employee and/or the Employee's family, as in effect at
any time thereafter generally with respect other employees of the Company and
its affiliated companies at a similar level to the Employee.


(d) Cause: Other than for Good Reason. If the Employee's employment is
terminated for Cause during the Employment Period, the Company shall provide the
Employee with the Employee's Annual Base Salary (subject to the proviso set
forth in Section 6(a)(l)(A) to the extent applicable) through the Date of
Termination, and the timely payment or delivery of the Other Benefits, and shall
have no other severance obligations under this Agreement. If the Employee
voluntarily terminates employment during the Employment Period, excluding a
termination for Good Reason, the Company shall provide to the Employee the
Accrued Obligations and the Pro Rata Bonus and the timely payment or delivery of
the Other Benefits and shall have no other severance obligations under this
Agreement. In such case, all the Accrued Obligations (subject to the proviso set
forth in Section 6(a)(l)(A) to the extent applicable) and the Pro Rata Bonus
shall be paid to the Employee in a lump sum in cash within 30 days of the Date
of Termination.


7.Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Employee's continuing or future participation in any plan, program, policy
or practice provided by the Company or any of its affiliated companies and for
which the Employee may qualify, nor, subject to Section 12(f), shall anything
herein limit or otherwise affect such rights as the Employee may have under any
other contract or agreement with the


                            9                



--------------------------------------------------------------------------------





Company or any of its affiliated companies. Amounts that are vested benefits or
that the Employee is otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Company or any of
its affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement. Without limiting the
generality of the foregoing, the Employee's resignation under this Agreement
with or without Good Reason, shall in no way affect the Employee's ability to
terminate employment by reason of the Employee's "retirement" under any
compensation and benefits plans, programs or arrangements of the affiliated
companies, including, without limitation, any retirement or pension plans or
arrangements or to be eligible to receive benefits under any compensation or
benefit plans, programs or arrangements of the Company or any of its affiliated
companies, including, without limitation, any retirement or pension plan or
arrangement of the Company or any of its affiliated companies or substitute
plans adopted by the Company or its successors, and any termination that
otherwise qualifies as Good Reason shall be treated as such even if it is also a
"retirement" for purposes of any such plan. Notwithstanding the foregoing, if
the Employee receives payments and benefits pursuant to Section 6(a) of this
Agreement, the Employee shall not be entitled to any severance pay or benefits
under any severance plan, program or policy of the Company and the affiliated
companies, unless otherwise specifically provided therein in a specific
reference to this Agreement.


8.Full Settlement; Legal Fees. Full Settlement. The Company's obligation to make
the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action that the Company may have
against the Employee or others. In no event shall the Employee be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Employee under any of the provisions of this Agreement
and such amounts shall not be reduced whether or not the Employee obtains other
employment.


9.Confidential Information. The Employee shall hold in a fiduciary capacity for
the benefit of the Company all secret or confidential information, knowledge or
data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Employee during the
Employee's employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Employee or representatives of the Employee in violation of this Agreement).
After termination of the Employee's employment with the Company, the Employee
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
persons designated by it. In no event shall an asserted violation of the
provisions of this Section 10 constitute a basis for deferring or withholding
any amounts otherwise payable to the Employee under this Agreement, but the
Company otherwise shall be entitled to all other remedies that may be available
to it at law or equity.


10.Successors. (a) This Agreement is personal to the Employee and without the
prior written consent of the Company shall not be assignable by the Employee
other than by will or the laws of descent and distribution. This Agreement shall
inure to the benefit of and be enforceable by the Employee's legal
representatives.


(b)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. Except as provided in Section 11(c), without the
prior written consent of the Employee, this Agreement shall not be assignable by
the Company.


                            10                



--------------------------------------------------------------------------------







(c)The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place, As used in this
Agreement, "Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.


11.Miscellaneous. (a) Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of Singapore, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified other than by a written agreement executed by the parties
hereto or their respective successors and legal representatives.


(b) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:




If to the Employee:


To the most recent address for the Employee on file with the Company;
If to Holdings or the Company:
Aspen Insurance Holdings Ltd 30 Fenchurch Street
London EC3M 3BD ENGLAND
Attention: General Counsel


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.


(c)Enforceabilitv. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.


(d)Tax Withholding. The Company may withhold from any amounts payable under this
Agreement such national, state, local or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.


(e)Waiver. The Employee's or the Company's failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right the Employee or the Company may have hereunder,
including, without limitation, the right of the Employee to terminate employment
for Good Reason pursuant to Section 5(c)(i)-(v) of this Agreement, shall not be
deemed to be a waiver of such provision or right or any other provision or right
of this Agreement.


(f) Current agreement. The Employee and the Company acknowledge that prior to
the Effective Date, the Employee's employment shall continue to be governed by
the


                            11                



--------------------------------------------------------------------------------





existing written agreement between the Employee and the Company. From and after
the Effective Date, except as specifically provided herein, this Agreement shall
supersede any other employment agreement between the parties.


(g) Indemnification. Holdings and the Company shall indemnify the Employee and
hold him harmless to the fullest extent permitted by law and under the charter
and bye-laws of Holdings and the Company (including the advancement of expenses)
against, and with respect to, any and all actions, suits, proceedings, claims,
demands, judgments, costs, expenses (including reasonable attorney fees), losses
and damages resulting from the Employee's good faith performance of his duties
and obligations with Holdings and the Company and their affiliated companies.


12.Survivorship. Upon the expiration or other termination of this Agreement or
the Employee's employment, the respective rights and obligations of the parties
hereto shall survive to the extent necessary to carry out the intentions of the
parties under this Agreement.






[Remainder of page intentionally left blank]






















                            12                



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Employee has hereunto set the Employee's hand and,
pursuant to the authorization from the Board and the Company Board, Holdings and
the Company have caused this Agreement to be executed in its name on its behalf,
all as of the day and year first above written.








ASPEN INSURANCE HOLDINGS LIMITED




By: /s/ Mike Cain
Name: Michael Cain
Title: Group General Counsel




ASPEN INSURANCE UK SERVICES LIMITED


By: /s/ Mike Cain
Name: Michael Cain
Title: Group General Counsel




Thomas Lillelund


/s/Thomas Lillelund












































[Signature Page to Change of Control Employment Agreement]



--------------------------------------------------------------------------------



                            13                

